         Case 2:17-cv-00604-RFB-BNW Document 391
                                             390 Filed 08/20/21
                                                       08/17/21 Page 1 of 6
                                                                          7




 1   DAVID A. HUBBERT                            KIM GILBERT EBRON
     Acting Assistant Attorney General
 2                                               DIANA S. EBRON (Nev. Bar 10580)
     E. CARMEN RAMIREZ                           JACQUELINE GILBERT (Nev. Bar 10593)
 3   TY HALASZ                                   7625 Dean Martin Drive, Ste. 110
     Trial Attorneys, Tax Division               Las Vegas, Nevada 89139
 4   U.S. Department of Justice                  Counsel for SFR Investments Pool 1, LLC
     P.O. Box 683
 5   Washington, D.C. 20044
                                                 LIPSON NEILSON, COLE, SELTZER & GARIN, P.C.
     T: (202) 616-2885 (Ramirez)
 6   T: (202) 307-6484 (Halasz)                  J. WILLIAM EBERT (Nev. Bar 2697)
     F: (202) 307-0054                           JANEEN V. ISAACSON (Nev. Bar 6429)
 7   E.Carmen.Ramirez@usdoj.gov                  9900 Covington Cross Dr., Ste. 120
     Ty.Halasz@usdoj.gov                         Las Vegas, Nevada 89144
 8   Western.Taxcivil@usedoj.gov
                                                 Counsel for Anthem Country Club Community
 9   Counsel for the United States of America    Association
10   WRIGHT, FINLAY & ZAK, LLP

11   Darren T. Brenner (Nev. Bar 8386)
     Jory C. Garabedian (Nev. Bar 10352)
12   7785 W. Sahara Ave, Suite 200
     Las Vegas, NV 89117
13   (702) 475-7964; Fax: (702) 946-1345
     dbrenner@wrightlegal.net
14
     Counsel for Rocktop Partners, LLC; and
15   Wilmington Savings Fund Society, FSB, as
     Trustee of Stanwich Mortgage Loan Trust A
16
                             IN THE UNITED STATES DISTRICT COURT
17                                FOR THE DISTRICT OF NEVADA

18   ROCKTOP PARTNERS, LLC; and                      )
     WILMINGTON SAVINGS FUND SOCIETY,                )   Case No. 2:17-cv-00604-RFB-BNW
19   FSB, as Trustee of Stanwich Mortgage Loan       )   consolidated with
     Trust A,                                        )   Case No. 2:17-cv-00916-KJD-BNW
20                                                   )
               Plaintiffs,                           )   JOINT MOTION BY THE
21                                                   )   ACTIVELY LITIGATING PARTIES
               v.                                    )   TO EXTEND COURT’S
22                                                   )   DEADLINES TO FACILITATE
     SFR INVESTMENTS POOL 1, LLC, a                  )   EFFORTS TO COMPROMISE
23   Nevada limited liability company; and           )   AND [PROPOSED] ORDER
     ANTHEM COUNTRY CLUB COMMUNITY,                  )   (THIRD REQUEST UNDER
24   ASSOCIATION, a Nevada nonprofit                 )   CURRENT SCHEDULING ORDER)
     corporation,                                    )
25
                                                 1
        Case 2:17-cv-00604-RFB-BNW Document 391
                                            390 Filed 08/20/21
                                                      08/17/21 Page 2 of 6
                                                                         7




 1                                               )
              Defendants.                        )
 2   _______________________________________     )
                                                 )
 3                                               )
     _______________________________________     )
 4                                               )
     UNITED STATES OF AMERICA,                   )
 5                                               )
              Plaintiff,                         )
 6                                               )
              v.                                 )
 7                                               )
     LEON BENZER; SFR INVESTMENTS POOL           )
 8   1, LLC; ROCKTOP PARTNERS, LLC;              )
     WILMINGTON SAVINGS FUND SOCIETY,            )
 9   FSB, as Trustee of Stanwich Mortgage Loan   )
     Trust A; ANTHEM COUNTRY CLUB                )
10   COMMUNITY ASSOCIATION;                      )
     REPUBLIC SILVER STATE DISPOSAL INC.,        )
11   and INDEMNITY COMPANY OF                    )
     CALIFORNIA,                                 )
12                                               )
                                                 )
13            Defendants.                        )
     _______________________________________     )
14                                               )
     ROCKTOP PARTNERS, LLC; and                  )
15   WILMINGTON SAVINGS FUND SOCIETY,            )
     FSB, as Trustee of Stanwich Mortgage Loan   )
16   Trust A,                                    )
                                                 )
17            Cross-Claimants,                   )
              Counter-Claimants,                 )
18                                               )
              v.                                 )
19                                               )
     UNITED STATES OF AMERICA; LEON              )
20   BENZER, an individual; SFR INVESTMENTS      )
     POOL 1, LLC, a Nevada limited liability     )
21   company; and ANTHEM COUNTRY CLUB            )
     ASSOCIATION, a Nevada corporation,          )
22                                               )
              Cross-Defendants,                  )
23            Counter-Defendants.                )
     _______________________________________     )
24                                               )

25
                                             2
             Case 2:17-cv-00604-RFB-BNW Document 391
                                                 390 Filed 08/20/21
                                                           08/17/21 Page 3 of 6
                                                                              7




 1             The Court has permitted discovery to be re-opened for a limited purpose and set an

 2   expedited briefing schedule to resolve any discovery disputes. The litigating parties are

 3   attempting to resolve potential disputes without motions practice, and are also exploring a

 4   possible settlement that would involve selling the real property at issue and allocating the

 5   proceeds between them. While the parties have made progress in their settlement talks, there are

 6   several logistical issues that must be worked through to sell a seven-figure property.

 7             Therefore, Anthem Country Club Community Association (“Anthem”), SFR Investments

 8   Pool 1, LLC (“SFR”), Rocktop Partners LLC (“Rocktop”) and Wilmington Savings Fund

 9   Society, FSB, as Trustee of Stanwich Mortgage Loan Trust A (“Wilmington”) and the United

10   States1 jointly move the Court for an order extending the discovery deadline, including the

11   deadlines for bringing discovery motions, from September 8, 2021, to November 22, 2021, and

12   to extend the deadline dispositive motions from October 8, 2021, to December 22, 2021, i.e., 75

13   days for each.

14                         MEMORANDUM OF POINTS AND AUTHORITIES

15             On December 20, 2020, the Court ordered that discovery be re-opened, in light of new

16   issues that arose after most discovery had closed. (ECF No. 342 at 19.) Discovery is currently

17   set to close September 8, 2021. (ECF No. 385.)

18             On April 27, 2021, the United States issued written requests for discovery to Rocktop and

19   Wilmington based on a new production of documents by Rocktop and Wilmington. After the

20   United States sent the requests, Rocktop and Wilmington hired new counsel. (See ECF Nos. 377

21   and 378 (orders granting motions to substitute attorneys).) Rocktop and Wilmington are now

22   represented by the counsel listed above. The United States agreed to allow Rocktop and

23

24
     1
         None of the other named parties are actively litigating.
25
                                                         3
           Case 2:17-cv-00604-RFB-BNW Document 391
                                               390 Filed 08/20/21
                                                         08/17/21 Page 4 of 6
                                                                            7




 1   Wilmington additional time to respond, beyond the 30 days generally permitted in the Federal

 2   Rules of Civil Procedure, so as to allow the new counsel time to become more familiar with the

 3   case. The United States had also noticed a Rule 30(b)(6) deposition. The parties agreed to

 4   postpone the deposition until Rocktop and Wilmington provided discovery responses, so that the

 5   new counsel would have time to prepare a witness, and to see if the topics could be streamlined

 6   based on the discovery responses. Rocktop and Wilmington served the responses to the written

 7   discovery requests on June 17, 2021. While they answered many of the requests in full or in

 8   part, they objected to certain portions of the requests.

 9          In connection with discussions regarding the discovery responses, the parties began

10   exploring a possible settlement. They thus requested and obtained a 30 day extension to

11   facilitate the discussions. (See ECF No. 385). Rocktop and SFR used the extended time to

12   interview a number of real estate agents/brokers about listing and marketing the sale of the

13   property and their initial opinions on estimated value. Rocktop and SFR have narrowed down

14   the list of agents/brokers to one candidate, who recommends some moderate repairs to maximize

15   the property’s estimated value. In addition, the parties are in the middle of negotiations on a split

16   of the anticipated proceeds of sale, which inevitably needs to factor in third party commissions

17   and other closing costs commonly associated with buying and selling residential real estate.

18          As part of the closing process, other potential liens may need to be addressed and/or

19   resolved to convey clear title to a third party. Addressing or resolving these liens might impact

20   the split of sales proceeds amongst the parties. Also, the parties may not know the full extent of

21   any liens until a title insurer issues a title policy commitment after the property is under a sale’s

22   contract. In the interim, the parties are doing their best to investigate the status of any potential

23   liens before the property is listed or placed under contract.

24

25
                                                       4
          Case 2:17-cv-00604-RFB-BNW Document 391
                                              390 Filed 08/20/21
                                                        08/17/21 Page 5 of 6
                                                                           7




 1          The parties believe a resolution is possible, but request a further extension of 75 days to

 2   work through these and other issues. Selling a seven-figure property and reaching a settlement

 3   between five parties are complex endeavors. The request is not to create undue delay, but to

 4   allow the parties to streamline the potential discovery disputes, to narrow the scope of a

 5   previously-noticed deposition, and to explore settlement of their title disputes more globally.

 6          //

 7          //

 8          //

 9          //

10          //

11          //

12          //

13          //

14          //

15          //

16          //

17          //

18          //

19          //

20          //

21          //

22          //

23          //

24          //

25
                                                      5
          Case 2:17-cv-00604-RFB-BNW Document 391
                                              390 Filed 08/20/21
                                                        08/17/21 Page 6 of 6
                                                                           7




 1          WHEREFORE, the undersigned respectfully request that the Court extend discovery

 2   deadlines, including the deadlines for bringing motions concerning the pending objections to the

 3   United States’ written discovery requests, as well as the dispositive motion deadline, by 75 days.

 4

 5   DATED August 17, 2021

 6   Respectfully submitted,

 7    LIPSON, NEILSON, COLE, SELTZER & GARIN,            KIM GILBERT EBRON
      P.C.
 8                                                       By: /s/ Diana S. Ebron
      By: /s/ Janeen V. Isaacson                             Diana S. Ebron (Nev. Bar No. 10580)
           J. William Ebert (Nev. Bar No. 2697)
 9         Janeen V. Isaacson (Nev. Bar No. 6429)            Jacqueline Gilbert (Nev. Bar No. 10593)
           9900 Covington Cross Dr., Ste. 120                7625 Dean Martin Drive, Ste. 110
10         Las Vegas, Nevada 89144                           Las Vegas, Nevada 89139

11        Counsel for Anthem Country Club                    Counsel for SFR Investments Pool 1, LLC
          Community Association
12
      DAVID A. HUBBERT
      Acting Assistant Attorney General
13
      By: /s/ E. Carmen Ramirez
14         E. Carmen Ramirez
           Trial Attorney, Tax Division                        Order
15         U.S. Department of Justice
           P.O. Box 683                               IT IS SO ORDERED
16         Washington, DC 20044                       DATED: 10:29 am, August 20, 2021
          Counsel for the United States
17

18    WRIGHT, FINLAY & ZAK, LLP                       BRENDA WEKSLER
      By: /s/ Jory C. Garabedian                      UNITED STATES MAGISTRATE JUDGE
19                                                    IT IS SO ORDERED:
          Darren T. Brenner (Nev. Bar 8386)
20        Jory C. Garabedian (Nev. Bar 10352)
          7785 W. Sahara Ave, Suite 200
                                                         _____________________________
21        Las Vegas, NV 89117
                                                         UNITED STATES DISTRICT JUDGE or
          (702) 475-7964; Fax: (702) 946-1345            UNITED STATES MAGISTRATE JUDGE
22        dbrenner@wrightlegal.net

23        Counsel for Rocktop Partners, LLC; and
          Wilmington Savings Fund Society, FSB,
          as Trustee of Stanwich Mortgage Loan
24        Trust A

25
                                                     6
